Filed 7/29/22 P. v. Escobedo-Yagut CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A163707
 v.
 MILSON EDUARDO ESCOBEDO-                                               (Sonoma County
 YAGUT,                                                                 Super. Ct. No. SCR7388921)
             Defendant and Appellant.


         Milson Eduardo Escobedo-Yagut1 pled no contest to leaving the scene of
an accident after he made a U-turn in his car, collided with a passing
motorcycle, and drove off without providing his information. The trial court
ordered him to pay restitution as a condition of probation to the motorcycle’s
passenger, J.M., for her losses from the car accident. Escobedo-Yagut now
challenges the restitution condition on the grounds that it is improper under
Penal Code2 section 1203.1 and that it violates the prohibition against
excessive fines in the state and federal Constitutions. We affirm the order.


       Although defendant was named in the felony complaint as Eduardo
         1

Wilson Escobedo-Yagut, he signed and initialed the “Advisement of Rights,
Waiver and Plea Form—Felonies” as Milson Eduardo Escobedo-Yagut.
       All further statutory references are to the Penal Code unless
         2

otherwise specified.
                                            I.
                                BACKGROUND
      On June 18, 2020, Escobedo-Yagut pulled the truck he was driving to
the right shoulder of the road. As a motorcycle tried to pass him on the left,
he made a U-turn across double-yellow lines and collided with the motorcycle.
He then sped off. The driver of the motorcycle and his passenger, J.M., both
suffered injuries.
      Escobedo-Yagut was charged with one count of leaving the scene of an
accident in violation of Vehicle Code section 20001, subdivision (a). He was
also charged with three other counts, at least two of which were for a
separate incident: count 2 was for leaving the scene of an accident that
occurred on or about May 23, 2020, in violation of Vehicle Code section 20001,
subdivision (a); count 3 was for driving under the influence of alcohol on or
about May 23, 2020, in violation of Vehicle Code sections 23152,
subdivision (a) and 23540; and count 4 was for driving under the influence of
alcohol on or about June 18, 2020, in violation of Vehicle Code sections 23152,
subdivision (a) and 23540.
      On October 5, 2020, Escobedo-Yagut pled no contest to counts 1 and 4.
The trial court dismissed the other counts, suspended imposition of sentence,
and placed Escobedo-Yagut on probation for five years. The parties reserved
the issue of victim restitution as a condition of probation.
      Several months later, the trial court held a bifurcated hearing to
determine whether victim restitution for J.M. was available under
section 1202.4, which provides for direct victim restitution for losses caused
by defendant’s crime (§ 1202.4, subd. (a)(1)), or section 1203.1, authorizing
restitution as a condition of probation (§ 1203.1, subd. (a)(3)). The court first
found that under People v. Martinez (2017) 2 Cal.5th 1093 (Martinez), direct

                                        2
victim restitution was not available since J.M.’s losses were caused by the
underlying car accident and not Escobedo-Yagut’s offense of leaving the scene
of the accident. The court concluded, however, that victim restitution was
available under section 1203.1 as a condition of Escobedo-Yagut’s probation.
      The trial court held a hearing a few months later to determine the
appropriate amount of victim restitution. At the hearing, J.M. testified as to
the injuries and losses she sustained in the car accident. She said she broke
two bones in her back, five ribs, her ankle, and her pubic bone and pelvis, and
she also suffered a concussion and low oxygen levels. She spent four days in
the intensive care unit and another 10 days in the hospital. After that, an
occupational therapist from Kaiser visited her at her home.
      At the time of the restitution hearing, which occurred more than a year
after the car accident, J.M. was still receiving treatment for her injuries and
experiencing debilitating pain. She had been seeing a physical therapist for
several months and a chiropractor every week. She also still experienced
pain in her lower back, pubic area, and her foot, which often prevented her
from doing everyday tasks like grocery shopping. She hired an assistant to
help with those tasks, as well as a housecleaner and a caregiver for her
daughter. The pain from her injuries also kept her from working her job as a
hairdresser more than half a day per week compared to the five days per
week she worked prior to the car accident.
      J.M. testified that Kaiser paid for her hospital bills but not for the at-
home care or the chiropractor and for only some of her physical therapy. She
sought restitution for, among other things, loss of work wages, child care, and
at-home care.
      After taking the matter under submission, the trial court assessed
victim restitution for J.M. in the amount of $323,160.19, as a condition of

                                        3
Escobedo-Yagut’s probation, finding that it was “consistent with the actual
losses incurred by the victim” and that it would “deter future criminality to
understand the financial consequences associated with criminality.” The
restitution award included $177,458.23 for medical expenses from Kaiser,
$108,720 for lost income, and $36,981.96 for other expenses.
                                         II.
                                  DISCUSSION
A.    Validity of the Restitution Award Under People v. Lent
      Section 1203.1 provides the basis for the restitution as a condition of
Escobedo-Yagut’s probation. That section requires the court, when granting
probation, to provide for restitution in “proper cases.” (§ 1203.1, subd. (a)(3).)
The court must consider whether the defendant is to make restitution to the
victim or to the state’s restitution fund. (Id., subd. (b).) In this case, the trial
court ordered Escobedo-Yagut to pay restitution as a condition of his
probation to the victim, J.M., for her losses from the car accident. Escobedo-
Yagut contends that order serves no legitimate purpose under section 1203.1.
      Section 1203.1 gives trial courts broad discretion to impose conditions
of probation to promote rehabilitation of the defendant, to protect the public
and the victim, and to ensure that justice is done. (§ 1203.1, subd. (j); Brown
v. Superior Court (2002) 101 Cal.App.4th 313, 319.) A condition of probation
will not be held invalid unless it (1) has no relationship to the crime of which
the offender was convicted, (2) relates to conduct which is not itself criminal,
and (3) requires or forbids conduct which is not reasonably related to future
criminality. (People v. Lent (1975) 15 Cal.3d 481, 486 (Lent).) “Conversely, a
condition of probation which requires or forbids conduct which is not itself
criminal is valid if that conduct is reasonably related to the crime of which
the defendant was convicted or to future criminality.” (Ibid.) We review an

                                         4
award of restitution to determine whether it is “arbitrary or capricious or
otherwise exceeds the bounds of reason under the circumstances.” (People v.
Anderson (2010) 50 Cal.4th 19, 32.)
      Escobedo-Yagut argues that all or part of the restitution award is
invalid under Lent for two reasons: (1) there were no financial consequences
associated with his crime of leaving the scene of the accident; and
(2) requiring him to pay J.M. for benefits paid by Kaiser does not reimburse
her for her actual losses or serve to deter his future criminality. We disagree
on both counts.
      Escobedo-Yagut first contends the restitution condition is improper
because it compensates J.M. for losses from the car accident rather than for
losses from the crimes he pled to. This argument is contrary to law.
      Victim restitution as a condition of probation is not limited to the direct
consequences of the criminal acts of which a defendant is convicted. (People
v. Miller (1967) 256 Cal.App.2d 348, 355–356 (Miller).) In Miller, the
defendant was convicted of fraud in connection with his business but ordered
to pay restitution, in part, based on breach of contract claims that also arose
out of the operation of his business. (Ibid.) A court may also consider crimes
which were charged but dismissed, uncharged crimes, and charges of which
the defendant was acquitted, “if justice requires they be considered.” (People
v. Goulart (1990) 224 Cal.App.3d 71, 79.) This is because the granting of
probation is not a right but a privilege, and the defendant is free to refuse
probation. (Miller, at p. 356.) The trial court may therefore impose probation
conditions it otherwise would not be able to, so long as they are not invalid
under the three Lent criteria. (Lent, supra, 15 Cal.3d at p. 486.)
      Our high court addressed restitution as a condition of probation in the
context of a hit and run in People v. Carbajal (1995) 10 Cal.4th 1114

                                        5
(Carbajal). The defendant in that case pled no contest to leaving the scene of
an accident in violation of Vehicle Code section 20002, subdivision (a), after
he drove his car into an unoccupied vehicle and left the scene of the accident
without leaving his name and information. (Carbajal, at p. 1119.) The court
concluded that a probation condition requiring the defendant to pay
restitution to the owner of the damaged vehicle did not violate Lent because it
was “ ‘reasonably related’ ” to both the crime of which the defendant was
convicted and the goal of deterring future criminality. (Carbajal, at p. 1123.)
First, the court found that the restitution was related to the crime of leaving
the scene of the accident because the crime “imposes on the nonfleeing driver
the additional costs of locating the fleeing driver and, in some cases, the total
costs of the accident.” (Id. at p. 1124.) Second, the restitution acted “both as
a deterrent to future attempts to evade . . . legal and financial duties as a
motorist and as a rehabilitative measure tailored to correct the behavior
leading to his conviction.” (Ibid.) The defendant admitted his negligent
driving caused the damage to the victim’s car, so there was “no question as to
defendant’s responsibility for the loss.” (Ibid.) Under those circumstances,
the restitution “would serve the rehabilitative purposes specified in
section 1203.1.” (Id. at p. 1125.)
      Escobedo-Yagut does not contend that the restitution condition in this
case is not “ ‘reasonably related’ ” to his crime or to the goal of deterring
future criminality. His argument is simply that there is no direct causal link
between his crime and the restitution condition. That argument has no legal
basis under section 1203.1. (See Miller, supra, 256 Cal.App.2d at pp. 355–
356.) He conflates restitution as a condition of probation under
section 1203.1, with direct victim restitution under section 1202.4, which
does require a direct causal link between the restitution order and the

                                         6
defendant’s crime. (Martinez, supra, 2 Cal.5th at pp. 1097–1098.) But
section 1203.1 is broader than section 1202.4 and does not contain language
found in section 1202.4 limiting restitution to losses that resulted from the
crime itself. (Martinez, at pp. 1097–1098.) For that reason alone, Escobedo-
Yagut has not met his burden in demonstrating the trial court abused its
discretion by imposing a restitution condition based on losses caused by the
car accident rather than by his crime. (See Lee v. Kim (2019) 41 Cal.App.5th
705, 721.)
      Moreover, we see no reason to depart from the reasoning in Carbajal in
this case. The trial court, in ordering restitution for J.M.’s losses, did not
address whether Escobedo-Yagut’s crime was related to the restitution, but it
did find that the restitution condition would deter future criminality by
causing Escobedo-Yagut to “understand the financial consequences
associated with criminality.” Such a finding is consistent with Carbajal
based on the record before us. Escobedo-Yagut pled no contest to leaving the
scene of an accident that caused injury to J.M. He appears to have conceded
in the trial court below that he caused the accident when he made a sudden
unlawful U-turn, facts he does not now dispute.3 The restitution order


      3 The People cite the parties’ trial court briefs regarding the issue of
victim restitution in support of its contention that Escobedo-Yagut is at fault
for the accident. Based on the limited record before us, Escobedo-Yagut
invited the trial court to consider the facts regarding the cause of the car
accident by citing them in his brief and failing to dispute them. “The doctrine
of invited error prevents a party from asserting an alleged error as grounds
for reversal when the party through its own conduct induced the commission
of the error.” (County of Los Angeles v. Southern Cal. Edison Co. (2003)
112 Cal.App.4th 1108, 1118.) Moreover, Escobedo-Yagut admits in his
opening brief that the collision occurred when he made a U-turn from the
right shoulder of the road across double-yellow lines as the motorcycle
attempted to pass him on the left. He cites to the same trial court briefs in

                                        7
encompasses losses J.M. sustained as a result of the car accident. The
restitution condition therefore serves rehabilitative and deterrent purposes
because it forces Escobedo-Yagut to “accept the responsibility he attempted to
evade by leaving the scene of the accident without identifying himself.”
(Carbajal, supra, 10 Cal.4th at p. 1124.)
      We conclude it was not an abuse of discretion for the trial court to
impose restitution as a condition of Escobedo-Yagut’s probation for J.M.’s
losses from the car accident.
      Escobedo-Yagut next argues the trial court erred by requiring him to
pay J.M. $177,458.23 for benefits paid by Kaiser, J.M.’s insurer. Specifically,
he contends this component of the restitution condition does not deter his
future criminality or reimburse J.M. for her actual losses. But he has not
shown error.
      We must presume the trial court’s order is correct, and the appellant
bears the burden of affirmatively demonstrating error. (Howard v. Thrifty
Drug & Discount Stores (1995) 10 Cal.4th 424, 443.) To demonstrate error,
the appellant must provide a cogent argument supported by legal authority
and citations to the record. (Champir, LLC v. Fairbanks Ranch Assn. (2021)
66 Cal.App.5th 583, 597.) Escobedo-Yagut has not done so here. He fails to
cite to any legal authority in support of his argument regarding the benefits
paid by Kaiser. And he does not support his assertion that the $177,458.23
included in the restitution order is the amount Kaiser charged itself for J.M.’s
medical expenses. He cites to the restitution order, but the order shows only
that $177,458.23 of the restitution amount is associated with “Kaiser-

support of those facts. We may use the factual assertions in a party’s
appellate brief as admissions. (Davenport v. Blue Cross of California (1997)
52 Cal.App.4th 435, 444, fn. 4.)


                                       8
Consolidated Statement of Benefits.” A statement of benefits, without more,
does not necessarily reflect only those expenses covered by the insurer. By
failing to support his argument with legal authority and citation to the
record, Escobedo-Yagut has forfeited this argument. (Champir, LLC v.
Fairbanks Ranch Assn., at p. 597.)
      Even assuming he has not forfeited this argument, including amounts
paid by Kaiser for J.M.’s injuries was proper because it serves the deterrent
and rehabilitative purposes of section 1203.1. Our research has not revealed,
and the parties have not provided, any section 1203.1 cases involving a
challenge to a restitution condition that included amounts for which the
victim was reimbursed by the victim’s insurer.4 Nonetheless, a defendant
obligated to pay direct victim restitution under section 1202.4 is generally not
entitled to offset amounts paid by third parties because the inclusion of those
amounts in the restitution order serves, in part, deterrent and rehabilitative
goals. (People v. Hove, supra, 76 Cal.App.4th at p. 1273 (Hove).) That
reasoning applies here.
      In Hove, the Court of Appeal upheld an order requiring the defendant
to make restitution to the victim for the full amount of the economic loss
caused by the defendant’s criminal conduct, even though the victim’s medical
expenses were paid by Medicare and Medi-Cal. (Hove, supra, 76 Cal.App.4th

      4  The People cite to People v. Duong (2010) 180 Cal.App.4th 1533,
where the victim restitution order appears to have been a condition of the
defendant’s probation. (Id. at p. 1535.) However, the Court of Appeal
analyzed the propriety of the restitution condition under section 1202.4 and
its corresponding case law and does not mention section 1203.1. (Duong, at
pp. 1536–1540.) Relying in part on People v. Hove (1999) 76 Cal.App.4th
1266, which we discuss below, the court concluded that the trial court erred
in failing to include any amount to cover the cost of medical services that the
victim received at Kaiser Hospital. (Id. at pp. 1538–1539.)


                                       9
at pp. 1269–1276.) The court explained that the fortuity that the victim was
covered by Medicare should not shield the defendant from a restitution order
which requires him to pay the full amount of the losses caused by his crime or
help him evade responsibility for the losses he caused. (Id. at p. 1272.) The
restitution order was therefore appropriate even though the victim could
potentially profit from the restitution if Medi-Cal did not seek
reimbursement. (Id. at pp. 1272–1273.) The court further asserted, “In
addition to compensating the victim, the restitution order [was] proper
because of the value of such an order as a means of rehabilitating [the]
defendant and deterring [the] defendant and others.” (Id. at p. 1273.)
      The court in People v. Hume (2011) 196 Cal.App.4th 990 (Hume)
rejected the defendant’s argument that the primary purpose of restitution is
to make the victim whole, and that he was therefore entitled to an offset for
amounts received by his victims as reimbursement from a third party fund.
(Id. at p. 1000.) To the contrary, the court found that “above and beyond
victim compensation, restitution serves rehabilitative and deterrent
purposes.” (Ibid.) Citing Hove, the court upheld the trial court’s order
requiring the defendant to pay victim restitution under section 1202.4,
concluding the trial court can order a defendant to pay the full amount of the
victim’s economic loss, notwithstanding any reimbursements the victim
received from their insurer. (Hume, at p. 1000.)
      Though Hove and Hume involve direct victim restitution under
section 1204.1, section 1203.1 serves the same goals as that section to
rehabilitate and deter defendants (§ 1203.1, subd. (j); Lent, supra, 15 Cal.3d
at p. 486), and the trial court’s discretion under section 1203.1 to achieve
those goals is broader than it is under section 1202.4. (People v. Anderson,
supra, 50 Cal.4th at p. 29.) As mentioned, restitution under section 1202.4 is

                                       10
limited to the direct victim’s losses that resulted from the defendant’s crime.
(§ 1202.4, subd. (a)(1).) But “[w]hen section 1203.1 provides the court with
discretion to achieve a defendant’s reformation, its ambit is necessarily
broader, allowing a sentencing court the flexibility to encourage a defendant’s
reformation as the circumstances of his or her case require.” (People v.
Anderson, at p. 29.)
      The restitution condition here accords with those statutory goals. As
discussed, a restitution condition that requires Escobedo-Yagut to pay for
J.M.’s losses from the car accident is related to the goal of deterring his
future criminality. Kaiser covered at least some of J.M.’s medical expenses
from the car accident as her insurer (though it is not clear whether those
specific expenses were included in the restitution order). There is no
evidence that Escobedo-Yagut reimbursed Kaiser for the amounts it paid on
J.M.’s behalf. Including those amounts in the restitution order therefore
serves to rehabilitate and deter Escobedo-Yagut because it places the full
amount of the loss associated with his crime on him. (Hove, supra,
76 Cal.App.4th at p. 1272.)
      Escobedo-Yagut contends the $177,458.23 “does more than compensate”
J.M. for her actual losses. But like Hove and Hume, the fortuity that J.M.
was covered by her own insurance should not shield Escobedo-Yagut from a
restitution order. (Hove, supra, 76 Cal.App.4th at p. 1272; Hume, supra,
196 Cal.App.4th at p. 1000.) Moreover, similar to Hove and Hume, J.M.’s
payments may be subject to a reimbursement claim by Kaiser. (Hove, at
p. 1272, fn. 5; Hume, at p. 999.) We note that Escobedo-Yagut has not argued
that Kaiser does not have reimbursement rights in this case. His argument
concerns only the restitution condition’s value as a means to deter him and
compensate J.M.

                                       11
      We therefore make all presumptions in favor of the order’s correctness
(Denham v. Superior Court (1970) 2 Cal.3d 557, 564), and conclude the trial
court did not abuse its discretion by including in the restitution order
amounts that may have been paid by Kaiser for J.M.’s medical expenses.
B.    Eighth Amendment
      Escobedo-Yagut next argues that the restitution order violates the
prohibition in the state and federal Constitutions against excessive fines.
Again, we disagree.
      The prohibition in the Eighth Amendment to the United States
Constitution against excessive fines applies to “ ‘payment[s] to a sovereign as
punishment for some offense.’ ” (United States v. Bajakajian (1998) 524 U.S.
321, 327.) A fine is excessive under the Eighth Amendment “if it is grossly
disproportionate to the gravity of a defendant’s offense.” (Bajakajian, at
p. 334.) The California Constitution contains a similar prohibition. (Cal.
Const., art. I, § 17.) In determining whether a fine is excessive, courts
consider the defendant’s culpability, the relationship between the harm and
the penalty, the penalties imposed in similar statutes, and the defendant’s
ability to pay. (People ex rel. Lockyer v. R.J. Reynolds Tobacco Co. (2005)
37 Cal.4th 707, 728.)
      The Eighth Amendment and its counterpart under the California
Constitution do not apply to the restitution order here. Escobedo-Yagut must
pay restitution directly to the victim, not to the state, and victim restitution
does not constitute punishment. (§ 1203.1, subd. (b); People v. Harvest (2000)
84 Cal.App.4th 641, 649–650.) “While a victim restitution order may also
serve the purposes of rehabilitation and deterrence [citations], its measure is
the harm suffered by crime victims and its primary effect is to compensate
those victims.” (People v. Evans (2019) 39 Cal.App.5th 771, 777.) Escobedo-


                                       12
Yagut cites to an Iowa state court case as support for his contention that the
Eighth Amendment applies to the restitution condition. That decision is not
binding on us, and it concerns a statutory scheme distinct from California’s
victim restitution statutes. (Acco Contractors, Inc. v. McNamara & Peepe
Lumber Co. (1976) 63 Cal.App.3d 292, 296; State v. Izzolena (Iowa 2000) 609
N.W.2d 541, 548; § 1203.1.) Moreover, the Iowa state court found that the
restitution award and the statute upon which it was based contained several
“punitive” features missing in this case, including a statutory minimum
threshold amount of $150,000 for all cases. (State v. Izzolena, at pp. 548–
549.)
        Even if the constitutional prohibition against excessive fines applies
here, the restitution order is not excessive given the severity of J.M.’s injuries
and the relationship between Escobedo-Yagut’s conduct and J.M.’s losses. As
discussed, Escobedo-Yagut conceded that his unlawful driving caused the car
accident that injured J.M., and he pled no contest to fleeing the scene of the
accident. As a result of the car accident, J.M. broke several bones in her
body, was in the hospital for two weeks, required ongoing healthcare, and
suffered debilitating pain almost a year later that diminished her capacity to
work and perform everyday tasks and that forced her to hire help. The
restitution order encompasses those losses. It therefore does not constitute
an excessive fine under the state and federal Constitutions since it is
proportionate to the losses J.M. incurred due to Escobedo-Yagut’s unlawful
conduct. (See People v. Allen (2019) 41 Cal.App.5th 312, 326, fn. 7.)
        Escobedo-Yagut also contends the restitution order is excessive given
his financial situation. But the ability to pay is but one factor in the
proportionality analysis, and the Eighth Amendment does not require a
determination of ability to pay before the imposition of any fine. (People v.



                                        13
Pack-Ramirez (2020) 56 Cal.App.5th 851, 861.) We cannot conclude on the
record before us that the restitution award is grossly disproportionate to the
gravity of Escobedo-Yagut’s offense. (See U.S. v. Dubose (9th Cir. 1998)
146 F.3d 1141, 1145.) In addition, he points out that he is required to pay
over $324,000 in restitution to avoid serving only 219 days in jail. Yet
Escobedo-Yagut accepted probation on the condition that he may have to pay
victim restitution. As discussed, the restitution condition is proportional to
the harm associated with his unlawful conduct.
      We conclude the restitution order does not violate the federal and state
constitutional prohibition against excessive fines.
                                      III.
                                DISPOSITION
      The order awarding J.M. restitution as a condition of Escobedo-Yagut’s
probation is affirmed.




                                       14
                                          EAST, J.



WE CONCUR:



HUMES, P. J.



MARGULIES, J.




A163707
People v. Escobedo-Yagut




       Judge of the San Francisco Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.


                                     15